Citation Nr: 1444717	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for hallux valgus of the right foot.

2.  Entitlement to a compensable rating for hallux valgus of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to June 2007.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  Jurisdiction of the claims file is now with Pittsburg Foreign Cases.    

The Board notes that the Veteran also perfected an appeal with respect to an increased rating for a bipolar disorder.  The Veteran indicated in a June 2011 statement that she would be satisfied with a 30 percent disability rating for this service-connected disability.  A December 2012 rating decision increased the Veteran's rating from 10 percent to 30 percent.  The rating decision indicated that this was a full grant of the benefit sought on appeal, as per her June 2011 statement.  The Veteran and her representative have not argued with this finding.  Therefore, the Board concludes that this issue is no longer on appeal.  38 C.F.R. § 20.204(b) (2013).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's right and left foot hallux valgus (bunions) are manifested by pain or tenderness, with no operation with resection of metatarsal head completed, and they are not equivalent to amputation of either the right or left great toes, approximating no more than mild disability of the right or left foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for service-connected hallux valgus of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.71a, Diagnostic Codes (DCs) 5280, 5284 (2013).

2.  The criteria for an initial compensable evaluation for service-connected hallux valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.71a, DCs 5280, 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Increased Ratings 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In April 2008, the RO granted service connection for hallux valgus (bunions) of the right and left feet, and assigned noncompensable evaluations, effective June 2, 2007, for each foot. 

DC 5280 provides for a 10 percent rating where hallux valgus is "severe", if equivalent to amputation of the great toe; or where there has been an operation with resection of the metatarsal head.  See 38 C.F.R. § 4.71a, DC 5280.  The Board observes that hallux valgus is generally defined as angulation of the great toe toward the other toes, where the great toe may ride under or over the other toes.  Dorland's Illustrated Medical Dictionary 829 (31st ed. 2007).  

Furthermore, a bunion is defined as an abnormal prominence of the inner aspect of the first metatarsal head, which may result in a valgus displacement of the great toe.  Id. at 264.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a compensable rating for either the right or left service-connected hallux valgus (bunions).  At a December 2007 private treatment visit the Veteran reported pain in her metatarsophalangeal joint of the right hallux and foot numbness in both feet after running.  The doctor noted that the Veteran may eventually need surgical correction of her bunions, but at that time she was able to do a normal active life although she had to use wide shoes, providing evidence against this claim.  

Moderate hallux valgus was noted on X-ray, providng more evidence against this claim under this DC.

The Veteran reported in her October 2008 notice of disagreement that she had to special order all of her shoes so that she could walk without pain.  She noted that she had been wearing the same shoes that she had bought in 2004 because she was unable to find shoes that were wide enough to fit her feet due to her bunions. 

In a February 2012 Disability Benefits Questionnaire (DBQ) it was noted that the Veteran had to use wide shoes with no heels (this fact is not in dispute).  The report states that the Veteran does not have Morton's neuroma, metatarsalgia, hammer toe, hallux rigidus, or pes cavus.  The examiner indicated that the Veteran's pain relates to the kind of shoes she wears and she had not yet had surgery for her hallux valgus.  No other foot injuries were noted, neither was malunion or nonunion of the tarsal or metatarsal bones. 

Another DBQ assessing her feet was completed in May 2012.  The Veteran reported that she had no limitation due to her feet when wearing comfortable shoes, providing highly probative evidence against her claim.  

A General Medical Compensation DBQ completed in July 2012 noted that the Veteran had mild hallux valgus.  

Based on this evidence, the Board finds that the Veteran has no more than mild impairment or functional loss as a result of her right or left bunions.  Furthermore, she has not had any operation on either her right or left great toes, and the disabilities are not equivalent to amputation of either great toe.  Therefore, a compensable rating is not warranted under DC 5280 for either foot.  As the evidence has remained relatively static during the appeal, there is no cause for staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that ratings of 10, 20, 30, and 40 percent are available for 'other foot injuries' under DC 5284.  The Board finds that the best code to evaluate her condition, however, is the DC that clearly indicates it is evaluating the condition at issue: hallux valgus.  There is no basis to evaluate this condition under any other DC.  The DC is clearly and unambiguously devised to address the disability at issue.     

In any event, to warrant a compensable rating under this code (5284), there must be at least moderate disability.  See 38 C.F.R. § 4.71a. Words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6. Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  There is significant evidence against this finding.    

The medical evidence of record does not show that the Veteran has moderate foot injuries or greater to warrant a compensable evaluation under Diagnostic Code 5284.  The February 2012 examiner found that the Veteran did not require the use of an assistive device and rated the Veteran's hallux valgus as mild to moderate in severity.  The May 2012 examiner noted that the Veteran had no limitation with comfortable shoes.  Significantly, a July 2012 General Medical examiner noted mild hallux valgus.  Although a December 2007 private examiner reported X-rays reflecting moderate hallux valgus, the treating orthopedic surgeon noted that the Veteran was able to lead a normal active life with the use of wide shoes.  The Board finds that the evidence shows the Veteran's bilateral hallux valgus is at most mild and does not manifest with any disabling symptoms.  Therefore, the evidence does not support that the Veteran's hallux valgus is severe enough to be compensable under Diagnostic Code 5284.

With respect to both increased rating claims, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board notes that the Veteran raised a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to her service-connected disabilities during the pendency of the appeal.  A TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, during the pendency of the appeal, the RO denied a claim for TDIU in March 2013.  As the Veteran has not expressed disagreement with that decision, and has not subsequently raised another claim for TDIU during the pendency of the appeal, the Board finds that no claim regarding TDIU is in appellate status at this time.  

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded DBQ examinations for her feet in February 2012, May 2012 and July 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the most recent examinations.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate her disabilities under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A compensable rating for hallux valgus of the right foot is denied.

A compensable rating for hallux valgus of the left foot is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


